Affirmed and Opinion filed June 6, 2002








Affirmed and Opinion filed June 6, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-01221-CR
____________
 
CHARLES ALBERT JACKSON, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 23rd District Court
Brazoria County, Texas
Trial
Court Cause No. 35,170
 

 
M E M O R A N D U M  O
P I N I O N
Appellant entered a plea of guilty to the offense of injury
to a child.  The trial court placed
appellant on deferred adjudication probation. 
On April 3, 2001, the State filed a motion to adjudicate guilt.  Following a hearing, the trial court granted
the State=s motion and adjudicated appellant
guilty.  On September 14, 2001, the trial
court sentenced appellant to confinement for six years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed June 6, 2002.
Panel consists of Justices Hudson,
Fowler, and Edelman. 
Do not publish C Tex. R. App. P. 47.3(b).